Citation Nr: 0207477	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  94-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Post-traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, AB


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1959 to September 1967.  This matter comes before 
the Board from a March 1992 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  When this case was previously before the Board in 
August 1996 and October 1997, it was remanded for further 
evidentiary development.  A hearing was held before a hearing 
officer at the RO in October 1992.  Following the October 
1997 remand, the veteran indicated that he desired a hearing 
before a Board Member at the RO, and such was scheduled in 
December 2000.  However, the veteran failed to report for the 
Travel Board hearing.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  There is no credible corroborating evidence of a stressor 
event in service.

3.  There is no diagnosis of PTSD based on a confirmed 
stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has reviewed this case under the VCAA and implementing 
regulations.  The veteran was advised of this in an April 
2002 supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports and 
VA treatment records.  The RO has repeatedly requested 
information needed to confirm the alleged stressors, and has 
sought confirmation from the U.S. Armed Services Center for 
Unit Records Research (CURR).  The veteran has been notified 
of the applicable laws and regulations.  The Board remands, 
rating decision, statement of the case, and supplemental 
statement of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.

Factual Background

Service personnel records reveal the veteran served in 
Vietnam.  He was authorized to wear the Vietnam Service Medal 
for service with a Patrol Squadron One detachment at Cam Ranh 
Bay, South Vietnam "during June 1967."  There is nothing in 
the personnel records connoting participation in combat.

Service medical records for 1967 show treatment for "painful 
testes" at the U.S. Naval Air Station in Whidbey Island, 
Washington, in April 1967.  In June and July 1967 he was 
treated at a Naval dispensary for allergic rhinitis.

During a May 1985 Agent Orange exposure examination, the 
veteran reported that he was in Vietnam from January to July 
1967 at Cam Ranh Bay, and at Tan Son Nhut in Saigon from 
February to July 1967.  He was a personnel records clerk, and 
did not allege any combat exposure.

VA treatment records from December 1980 to March 1994 reveal 
a diagnosis of PTSD, based on the veteran's allegations of 
witnessing the death of a friend in Vietnam and subsequently 
hearing voices telling him to take cover.  He was first seen 
for psychiatric complaints in December 1990.  He was 
hospitalized at the Seattle VA hospital with a diagnosis of 
PTSD.  No charts were available and the diagnosis was based 
on his history, which included thoughts and nightmares of 
combat in Vietnam, increasing since 1985.  He reported he 
witnessed a fellow soldier killed in a rocket attack.

During an August to October 1991 VA hospitalization, the 
veteran reported that he experienced trauma in Saigon.  He 
indicated that his outfit was bombed.  He heard voices ever 
since telling him to run and take cover.  A friend was killed 
by an explosion.

The veteran testified at a hearing before a hearing officer 
at the RO in October 1992.  He stated that he was in Vietnam 
three different times from 1964 to 1967.  In 1964, he was 
aboard an aircraft carrier, and in 1965 he alleged he was 
stationed in Cam Ranh Bay.  In 1967, he reported he was 
stationed in Tan Son Nhut, Saigon.  It was during the 1967 
deployment that his "only bad experience" occurred.  The 
Viet Cong attacked the base with rockets, and the trailer the 
veteran was in was hit.  He and a friend ran outside to take 
cover, and the friend was killed.  He could not remember the 
man's name.  The veteran's therapist, AB, also testified.  
She stated that he had PTSD related to his service 
experiences in Vietnam; that when treatment began, he had a 
great deal of difficulty remembering his stressors; and that 
it was common for veterans to block out severe stressors.

In May 1994 correspondence, the veteran reported that a 
friend whose name is engraved on the Vietnam Memorial, BM, 
speaks to him and tells him to kill Vietnamese.

In March 1994, a VA psychiatrist opined that the veteran had 
PTSD with depression and psychotic features following combat 
exposure in Vietnam.

In April 1996 correspondence, the veteran alleged that the 
rocket attacks at Tan Son Nhut Air Base took place during the 
summer of 1967, in May, June, or July.

In February 1997 correspondence, the veteran raised a second 
possible stressor, noting the death of his friend BM in 
Vietnam sometime after 1970.  This event reminded him of the 
rocket attack previously cited.  He also repeated an 
assertion that a lieutenant from his unit, LK, was employed 
at the Pentagon and would have a unit yearbook.

On March 1997 VA examination, the veteran reported serving in 
Vietnam as a personnel clerk in 1965, 1966, and 1967.  The 
first tour of duty was onboard an aircraft carrier, and the 
second two were on land.  He reported the traumatic event of 
a rocket attack and friend dying, with minor variations in 
his narrative from the prior tellings.  He did not remember 
the name of the friend.  He also referred to the death of BM 
following his military service.  Chronic, severe PTSD was 
diagnosed.

In August 1998 correspondence, the veteran reported that he 
was deployed at Tan Son Nhut Air Base in Saigon in 1966 when 
it was attacked by the Viet Cong.  A man who was with the 
squadron only days was running with the veteran toward cover 
when the veteran stumbled and fell.  The other man, whose 
name was not recalled, was hit and killed instantly.  The 
veteran was the first to get to the dead man.  He also 
referred to the death of BM in Vietnam in the 1970's, after 
the veteran left the Navy.

The RO asked CURR to verify the alleged stressors in January 
2000.  In November 2000, CURR responded that it could not 
research stressors outside a 60 day time period, and that it 
needed more detail regarding the unit involved to provide 
helpful research.  The death of BM in Vietnam in November 
1971 was confirmed, although any relationship between him and 
the veteran could not be verified.  The RO requested further 
information from the veteran in May 2001 and January 2002, 
but the veteran could not provide any further details.

Analysis
Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence of a diagnosis of that condition, a link 
between the PTSD and an in-service stressor, and "credible 
supporting evidence that the claimed in-service stressor 
occurred."  38 C.F.R. § 3.304(f).  Where the claimed 
stressor relates to combat with the enemy, and the evidence 
establishes that the veteran did engage in such combat, the 
veteran's lay testimony alone may establish the in-service 
stressor.  Id.

There is nothing in the record indicating that the veteran 
served in combat.  Moreover, he no longer alleges that he 
engaged in combat with the enemy.  Hence, corroborating 
documentation of the alleged stressors is required.

There is no official documentation that the veteran was 
exposed to any of the stressors he has alleged.  It is 
noteworthy at the outset, that despite clinical notations to 
the contrary, the veteran is an extremely poor historian.  
For example, on May 1985 Agent Orange evaluation, he 
indicated he was stationed at Cam Rahn Bay from January to 
July 1967 and at Tan Son Nhut Air Base from February to July 
1967.  These are mutually exclusive allegations, as he could 
not have been at both places simultaneously.  Furthermore, 
significantly, the records reflect that in April 1967 he was 
at Whidbey Island, Washington (on the other side of the 
Pacific Ocean).  The veteran has also alleged service in 
Saigon.  There is nothing in his records supporting that he 
was stationed in Saigon.

The veteran has reported stressors including that a friend 
was killed in Saigon in 1966 or 1967.  As noted, there is no 
record that the veteran was at Tan Son Nhut.  He has not been 
able to place the occurrence of the friend's death within a 
60 day time frame, despite the fact that only one month of 
Vietnam service is documented.  The veteran has provided the 
name of a soldier who died in Vietnam.  He alleges that that 
death was another stressor event responsible for his PTSD.  
The death occurred in 1971, more than 4 years after the 
veteran's separation from service, and, consequently, could 
not possibly be an inservice "stressor event."  The RO has 
gone to great lengths to attempt to assist the veteran in 
establishing that a stressor event occurred.  Unfortunately, 
he has provided information that is either unverifiable or 
that has proven false.

The diagnoses of PTSD in the record are all premised on the 
veteran's inaccurate history of events in service and must be 
considered in that context.  Without evidence of a stressor 
or a diagnosis of PTSD based on a confirmed stressor, service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

